FIRST INVESTORS LIFE SERIES FUNDS 110 Wall Street New York, New York 10005 212-858-8000 December 18, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: First Investors Life Series Funds File Nos. 002-98409 and 811-04325 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of the statutory prospectus and statement of additional information used with respect to First Investors Life Series Opportunity Fund and First Investors Life Series Total Return Fund, each a series of First Investors Life Series Funds (“Registrant”), does not differ from that contained in Post-Effective Amendment No. 51 to the Registrant’s Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on December 13, 2012. If you have any questions or comments concerning the filing, please contact me at 732-510-4345. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Life Series Funds
